

117 HRES 635 IH: Impeaching Joseph Robinette Biden, Jr., President of the United States, for high crimes and misdemeanors.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 635IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Weber of Texas (for himself, Mr. Harris, and Mr. Hice of Georgia) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONImpeaching Joseph Robinette Biden, Jr., President of the United States, for high crimes and misdemeanors.That Joseph Robinette Biden, Jr., President of the United States, is impeached for high crimes and misdemeanors and that the following articles of impeachment be exhibited to the Senate:Article of impeachment exhibited by the House of Representatives of the United States of America in the name of itself and of the people of the United States of America, against Joseph Robinette Biden, Jr., President of the United States, in maintenance and support of its impeachment against him for high crimes and misdemeanors.Article IThe Constitution provides that the House of Representatives shall have the sole Power of Impeachment and that the President shall be removed from Office on Impeachment for, and Conviction of, Treason, Bribery, or other high Crimes and Misdemeanors. In his conduct of the office of the President of the United States—and in violation of his constitutional oath faithfully to execute the office of President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, and in violation of his constitutional duty to take care that the laws be faithfully executed—Joseph Robinette Biden, Jr., has abused the powers of the Presidency, in that:Using the powers of his high office, President Biden colluded with Afghan President Ashraf Ghani on a phone call on July 23, 2021, to mislead the American people and our Nation’s allies about the status of the war in Afghanistan. In the transcript of the call, he explicitly stated, … as you know and I need not tell you the perception around the world and in parts of Afghanistan, I believe, is that things aren’t going well in terms of the fight against the Taliban. And there’s a need, whether it is true or not, there is a need to project a different picture.. His action to falsely portray the progress in the fight against the Taliban directly undermined our national security, the safety of our men and women in uniform, our allies, and the Afghan people. Furthermore, this false narrative led to the hasty and poorly planned withdrawal of United States forces from Afghanistan that resulted in the death of 13 servicemembers and wounding 18 ser­vice­mem­bers in the attack at the Kabul airport on August 26, 2021, and the stranding of an estimated 100–200 Americans in the Taliban-controlled country.In all of this, President Biden abused the powers of the Presidency by perpetuating a false perception that the Afghan security forces were winning the war against the Taliban in an effort to manipulate the American people to support his foreign policy objectives and raise his political capital.Wherefore, President Biden, by such conduct, has demonstrated that he is a threat to national security and the Constitution if allowed to remain in office, and has acted in a manner grossly incompatible with self-governance and the rule of law. President Biden thus warrants impeachment and trial, removal from office, and disqualification to hold and enjoy any office of honor, trust, or profit under the United States. 